DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has been amended to correct informalities and the amendments are acceptable. 

Claim Objections
Claim 17 was amended to correct an informality and is accepted.

Claim 9 was amended to correct the informality of referring to itself. The amendment is accepted.

Claim 20 was amended to correct a claim duplication and is acceptable.

Allowable Subject Matter
Claims 1-20 are allowed.


 
REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 1 with the allowable feature being:” A cable system comprising: a wire harness including at least one component cable; at least one retainer configured to be attached to the wire harness, wherein the at least one retainer includes a slot frame and a pair of rails disposed on opposite sides of the slot frame; a cable tie inserted into the slot frame of each retainer of at least one retainer, wherein the cable tie is configured to fasten the at least one retainer to the wire harness and wherein the cable tie is attached to a fixed frame; a pair of adhesive strips configured to fasten each retainer of the at least one retainer and wherein the cable tie and the pair of adhesive strips is circumferentially disposed around the wire harness and wherein said cable tie is capable of moving relative to the wire harness within a width of the slot frame such that the wire harness is allowed to move relative to the fixed frame.”
Therefore, claim 1 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in 
Therefore, claim 8 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 15 with the allowable feature being:” A vehicle comprising: a vehicle frame having at least one attachment point; a cable system having a wire harness including at least one component cable; at least one retainer configured to be attached to the wire harness, wherein the at least one retainer includes a slot frame and a pair of rails disposed on opposite sides of the slot frame; a cable tie inserted into the slot frame of each retainer of at least one retainer, wherein the cable tie is configured to fasten the at least one retainer to the wire harness; a pair of adhesive strips configured to fasten each retainer of the at least one retainer to the wire harness; and wherein said cable tie is capable of moving relative to the wire harness within a width of the slot frame such that the wire harness is allowed to move relative to the at least one attachment point of the vehicle.”
Therefore, claim 15 is allowed.
Claims 2-7, 9-14 and 16-20 are also allowed as being directly or indirectly dependent of the allowed base claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453.  The examiner can normally be reached on Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847